Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 16/810747, filed 03/05/2020.   Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1,9, and 17 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No. 16/810,757.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because an itinerary for a traveler in the instant invention would be desirable with an implementation of calculating a trigger time for an appointment associated with a service provider.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an itinerary for traveling in order to avoid risk of forgetting to make reservations and/or bookings.
The claims of the instant application are compared to the similar claims of U.S. Patent Application No. 16/810,757 in the following table:
Instant Application
App. 16/810,757
1. A method comprising: receiving an electronic itinerary for a traveler, the electronic itinerary comprising a plurality of events; identifying, based on the electronic itinerary, an event of the plurality of events and an event manager for the event; determining a pre-event trigger for the event; calculating a trigger time for the pre-event trigger; and transmitting, at the trigger time, the pre-event trigger to the event manager for execution of a function corresponding to the event.
1. A method for managing an extended travel itinerary using a travel management system comprising: receiving a travel destination, the travel destination including a travel location and a duration for a stay at the travel location; identifying, based on the travel location and the duration, a travel event and an event manager for the travel event; determining automatically a pre-event trigger for the travel event; calculating a trigger time for the pre-event trigger; and transmitting, at the trigger time, the pre-event trigger to the event manager for execution of a function corresponding to the travel event.
9. A non-transitory computer-readable medium comprising instructions encoded thereon for managing a travel itinerary, the instructions, when executed by one or more processors, causing the one or more processors to perform operations, the operations comprising instructions to: receive an electronic itinerary for a traveler, the electronic itinerary comprising a plurality of events; identify, based on the electronic itinerary, an event of the plurality of events and an event manager for the event; determine a pre-event trigger for the event; calculate a trigger time for the pre-event trigger; and transmit, at the trigger time, the pre-event trigger to the event manager for execution of a function corresponding to the event.
9. A non-transitory computer-readable medium comprising instructions encoded thereon for managing an extended travel itinerary using a travel management system, the instructions, when executed by one or more processors, causing the one or more processors to perform operations, the operations comprising instructions to: receive a travel destination, the travel destination including a travel location and a duration for a stay at the travel location; identify, based on the travel location and the duration, a travel event and an event manager for the travel event; determine automatically a pre-event trigger for the travel event; calculate a trigger time for the pre-event trigger; and  - 32 -FW Dkt Ref 26887-45069 transmit, at the trigger time, the pre-event trigger to the event manager for execution of a function corresponding to the travel event.
17. A system for managing a travel itinerary, the system comprising one or more processors configured to execute instructions that cause the processor to: receive, by an itinerary coordination module, an electronic itinerary for a traveler, the electronic itinerary comprising a plurality of events; identify, by the itinerary coordination module and based on the electronic itinerary, an event of the plurality of events and an event manager for the event; determine, by a trigger module, a pre-event trigger for the event; calculate, by a timing calculation module, a trigger time for the pre-event trigger; and transmit, by a service provider coordination module and at the trigger time, the pre-event trigger to the event manager for execution of a function corresponding to the event.
17. A system for managing an extended travel itinerary, the system comprising one or more processors configured to execute instructions that cause the processor to: receive, by an itinerary coordination module, a travel destination, the travel destination including a travel location and a duration for a stay at the travel location; identify, by the itinerary coordination module and based on the travel location and the duration, a travel event and an event manager for the travel event; determine automatically, by a trigger module, a pre-event trigger for the travel event; calculate, by a timing calculation module, a trigger time for the pre-event trigger; and transmit, a service provider coordination module and at the trigger time, the pre-event trigger to the event manager for execution of a function corresponding to the travel event.









Claim Rejections – 35 USC § 101 

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

1.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Each of claims 1, 9, and 17 recites identifying an event, determining a pre-event trigger for the event, and transmitting the pre-event trigger to an event manager for execution of a function. 
First of all, the judicial exception of this abstract idea falls within concepts performed in the human mind.  As recited in claims 1, 9, and 17, the limitation of identifying an event is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses an user manually selecting to identify an event.  Similarly, the limitation of determining a pre-event trigger for the event is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “determining” in the context of this claim encompasses the user thinking that a particular event should be happened before an identified event.  Further, the limitation of transmitting the pre-event trigger is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “transmitting” in the context of this claim encompasses the user thinking that the particular event should be transferred in a time.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Second, this judicial exception is not integrated into a practical application. In particular, the claims 1, 9, and 17 recite additional elements – calculating a trigger time for the pre-event trigger. This step is recited at a high-level of generality (i.e., performing a generic computer function of calculating an expected time to be happened) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or a program to perform both the calculating a trigger time for the pre-event trigger and transmitting the pre-event trigger to the event manager for execution of a function corresponding to the event steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the claim is not patent eligible.

	


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  	Specifically, each of Claims 5 and 13 recites the limitation "the flight event manager", and there is insufficient antecedent basis for this limitation in the claims.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mandelbaum: U.S. Patent Application Pub. No. 2011/0307280.
Mandelbaum teaches:
Claim 1. A method comprising: 
receiving an electronic itinerary for a traveler, the electronic itinerary comprising a plurality of events ([0049][0050][0063][0064]: importing/receiving a travel itinerary information including multiple events, such as multiple travel depots for bookings/reservations); 
identifying, based on the electronic itinerary, an event of the plurality of events and an event manager for the event ([0051]-[0056]: identifying a travel depot for booking/reservation among the multiple travel depots and a mapping engine/service for the identified travel depot); 
determining a pre-event trigger for the event ([0042][0102]: determining a reservation/booking for an event); 
calculating a trigger time for the pre-event trigger ([0057][0058][0063][0064]: calculating a trigger time for the reserved event); and 
transmitting, at the trigger time, the pre-event trigger to the event manager for execution of a function corresponding to the event ([0050]-[0053][0102]: transmitting information for booking/reserving a travel itinerary through the mapping engine/service).  
Claim 2. The method of claim 1, further comprising providing, to the traveler and via a user interface, a ranked listing of available events, wherein the available events are ranked based on a history of usage by a plurality of travelers ([0079][0090]: providing ranked options based on past reviews by travelers).  
Claim 3. The method of claim 1, wherein calculating the pre-event trigger comprises: determining an event time for the event; and calculating a lead time prior to the event time ([0057][0065][0075]: determining an event time and calculating a buffer time prior to the event time).  
Claim 4. The method of claim 1, wherein the event manager comprises at least one of an airline reservation system, a ground transportation reservation system, or an accommodation reservation system (0030][0042][0102]: reservations for multiple travel segments including airline, lodging, car rental etc.).  
Claim 5. The method of claim 1, further comprising transmitting a check-in request for the event to the flight event manager ([0057][0063][0106]: transmitting a check-in time for the event to the mapping service).  
Claim 6. The method of claim 1, further comprising calculating, based on a departure time of a flight event, a security check-in time for the flight event ([0030][0065][0075]: calculating a security check-in time based on a departure time).  
Claim 7. The method of claim 1, further comprising: estimating a travel time from a current traveler location to an airport location for the event; and transmitting, based on the travel time, a first ground transportation request to a ground transportation manager ([0064][0065][0075]: estimating a travel time from an initial origin to an airport and transmitting a non-air transportation request to a mapping service).  
Claim 8. The method of claim 7, further comprising: transmitting, based on an arrival time of the event, a second ground transportation request to the ground transportation manager; and transmitting, based on the arrival time of the event, a check-in request to an accommodation event manager ([0064][0065][0075]: transmitting a non-air transportation request from an airport to a destination, such as hotel, and a hotel check-in request to a mapping service).
Claim 10. The non-transitory computer-readable medium of claim 9, wherein the event comprises at least one of a flight, a ground transportation ride, or an accommodation ([0063]-[0065]: including a flight, a ride, and a lodging).
Claims 9 and 11-16:
The subject matter recited in Claims 9 and 10-16 corresponds to the subject matter recited in Claims 1 and 3-8, respectively.  Thus Mandelbaum discloses every limitation of Claims 9 and 10-16, as indicated in the above rejections for Claims 1 and 3-8.Claims 17-20:
The subject matter recited in Claims 17-20 corresponds to the subject matter recited in Claims 1 and 6-8, respectively.  Thus Mandelbaum discloses every limitation of Claims 17-20, as indicated in the above rejections for Claims 1 and 6-8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177